Title: To George Washington from John Rumney, Jr., 9 February 1785
From: Rumney, John Jr.
To: Washington, George



Sir
W[hi]t[e]haven [England] 9th Feby 1785

In Compliance with your request to me when in America I have made every Enquiry relating to the Flags that I could, I have sent you three Patterns in a Box, viz. one of black Stone or Marble from the Isle of Man which comes at 13d. ⅌ Flag deliv’d in Douglass, the Freight from thence to this Place will be but

trifeling, & whatever you pitch upon to have sent out, we shall be as reasonable as possible in the freight out from here. The next is a white Flag from this Neighbourhood, with Veins in it, the Person which furnishes that will not do it under 9d. ⅌ Flag, the other is a white Flag pretty hard & I think of a better Quality than the other, got in this Neighbourhood, which may be got for 7½ or 8d. I have been disappointed in getting some from Ireland, which I expect every Tide, I shall send them by a Vessel we have going to Alexa. in abt 6 Weeks. I have inclos’d you a Plan I got from Ireland with Directions for laying the Flags for your Perusal, also one from the Person that furnishes the Vein’d Flag. I have made every Enquiry I could for a Joiner & Bricklayer, but have only succeeded in the former who I now send out in the Cæsar Ct. Atkinson, he is a very sober industrious Young Man & a complat Worker. I got him on the best Terms I could as you will see by the inclos’d Indenture. We have advanc’d him as under, which you will please stop out of his first Years Wages by Agreement, & at any Convenient Opportunity may pay said Sum into our Store in Alexandria to Mr Sanderson. On your writing to me upon fixing which Flag you will have, I shall give the Orders to have them provided. I am with Compts to Mrs Washington, with the greatest Esteem, Sr Yr mo. obt Servt

John Rumney



               
                  Advanced Mathew Baldridge
                  £ 6. 6.0
               
               
                  his passage to Alexandria
                  5. 5. 
               
               
                  two Agreements on Stamps
                  1. 8.3
               
               
                  pd Mr Younger
                  £12.19.3
               
            

